Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" in Figure 1 and "122" in [0044] have both been used to designate the dynamic mapping module and “132” and “124” in the same figure and paragraph respectively have both been used to designate the vehicle control module. Likewise “2s02” in [0062] and “202” throughout the specification and drawings have been used to designate the ROI Grid Pool.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “600” representing the global polar occupancy grid, described in [0062], which is believed should be shown in Figure 6.
The drawings are objected to because in Figure 3, block 304 recites “processing a ROA grid” which should recite “processing a ROI grid” (emphasis added).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200103523) in view of Cameron et al. (US 20140270476).
In regards to claim 1, Liu teaches a computer-implemented method for providing online multi-LiDAR dynamic occupancy mapping, comprising: (Fig 2, 3, 4. [0035] although shown as using RADAR, embodiments can be done either in the context of or in combination with LiDAR data instead.)
receiving LiDAR data from each of a plurality of LiDAR sensors, wherein the LiDAR data is associated with a surrounding environment of an ego vehicle; ([0084] lidar sensors can include individual lidar sensors located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] in step 202, radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle.)
processing a region of interest grid to compute a static occupancy map of the surrounding environment of the ego vehicle; ([0036] in step 204, it is determined if an object is sensed within a first region of the environment, where the environment is a radar spatial grid and the object may be a static object. In step 206, one or more cells of the radar spatial grid are designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.)
processing a dynamic occupancy map, ([0036] in step 204, dynamic objects may also be sensed within a first region of the environment, and one or more cells of the radar spatial grid may be 
controlling the ego vehicle to be operated based on the dynamic occupancy map. ([0040] in step 214, spatial grid is used by vehicle computing device to control the vehicle accounting in particular for dynamic changes in the grid caused by moving the own vehicle and other moving vehicles.)
Liu does not teach:
processing a dynamic occupancy map, wherein phase congruency is utilized to segment dynamic and static objects; 
However, Cameron teaches performing phase congruency analysis to identify the class of an object from point cloud data of lidar sensors, for example identifying an object as an automobile, and then performing more specific identification to determine the type of automobile (Fig 10A, 10B, [0084], [0085], [0096], [0099]). This allows for identifying different objects and, while not explicitly mentioned, a type of object includes whether the object is able to move, and therefore may be dynamic, by virtue of what the object is, for example an object such as a vehicle is dynamic, whereas an object such as a traffic sign is static. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping methods of Liu, by incorporating the teachings of Cameron, such that when analyzing the objects, phase congruency is also performed to identify the objects and further distinguish whether the object is dynamic or static. 
The motivation to identify objects using phase congruency is that, as acknowledged by Cameron, this allows for consistently and accurately identifying objects detected using 3D point cloud data, even when key data points are missing ([0005]). 

In regards to claim 2, Liu, as modified by Cameron, teaches the computer-implemented method of claim 1, wherein processing the region of interest grid includes receiving the region of interest grid from a region of interest grid pool. ([0069] spatial grid may be retrieved from memory. [0076] one or more spatial grids associated with locations in the environment may be stored and loaded into memory. Spatial grids are region of interest grids and they are retrieved and loaded into working memory, as one or more spatial grids are selected from a collection of one or more spatial grids, the collection of them is a pool.)

In regards to claim 3, Liu, as modified by Cameron, teaches the computer-implemented method of claim 2, wherein processing the region of interest grid includes analyzing the LiDAR data received from each of the plurality of LiDAR sensors and processing the region of interest grid for each of the plurality of LiDAR sensors. ([0084] lidar sensors can include individual lidar sensor located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] in step 202, radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle. Each lidar sensor captures data.)

In regards to claim 4, Liu, as modified by Cameron, teaches the computer-implemented method of claim 3, wherein the processed region of interest grid includes cells which partition at least one space of the surrounding environment of the ego vehicle into finitely fixed sized grids. ([0030] spatial grid is divided evenly into cells of a fixed size.)

In regards to claim 5, Liu, as modified by Cameron, teaches the computer-implemented method of claim 3, wherein processing the region of interest grid includes storing the processed region of interest grid within a region of interest grid buffer to be utilized in global occupancy and grid update 

In regards to claim 6, Liu, as modified by Cameron, teaches the computer-implemented method of claim 5, wherein point coordinates associated with the LiDAR data are transformed from a sensor frame to an ego vehicle frame, wherein transformed point coordinates are distributed into region of interest cells based on respective two-dimensional LiDAR coordinates. ([0057] radar data, or instead lidar data as explained above, may be fused onto the spatial grid. This transforms the lidar views into a frame based on the spatial grid which is an ego vehicle frame. [0047] radar sensors, and likewise lidar sensors, may only provide two dimensional information.)

In regards to claim 10, Liu teaches a system for providing online multi-LiDAR dynamic occupancy mapping, comprising: (Fig 9.)
a memory storing instructions when executed by a processor cause the processor to: ([0095], [0096] memory 918 and 942 stores instructions executed by processor 916.)
receive LiDAR data from each of a plurality of LiDAR sensors, wherein the LiDAR data is associated with a surrounding environment of an ego vehicle; ([0035] although shown as using RADAR, embodiments can be done either in the context of or in combination with LiDAR data instead. [0084] lidar sensors of sensor system 906 can include individual lidar sensors located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle.)
process a region of interest grid to compute a static occupancy map of the surrounding environment of the ego vehicle; ([0032] [0036] it is determined if an object is sensed within a first region 
process a dynamic occupancy map, ([0032] [0036] dynamic objects 118 may also be sensed within a first region of the environment, and one or more cells of the radar spatial grid 110 may be designated as being occupied by the object. The radar spatial grid 110 may be generated, at least in part based on lidar data.) and 
control the ego vehicle to be operated based on the dynamic occupancy map. ([0040] spatial grid is used by vehicle computing device to control the vehicle accounting in particular for dynamic changes in the grid caused by moving the own vehicle and other moving vehicles.)
Liu does not teach:
process a dynamic occupancy map, wherein phase congruency is utilized to segment dynamic and static objects;
However, Cameron teaches performing phase congruency analysis to identify the class of an object from point cloud data of lidar sensors, for example identifying an object as an automobile, and then performing more specific identification to determine the type of automobile (Fig 10A, 10B, [0084], [0085], [0096], [0099]). This allows for identifying different objects and, while not explicitly mentioned, a type of object includes whether the object is able to move, and therefore may be dynamic, by virtue of what the object is, for example an object such as a vehicle is dynamic, whereas an object such as a traffic sign is static. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping system of Liu, by incorporating the teachings of Cameron, such that when analyzing the objects, phase congruency is also performed to identify the objects and further distinguish whether the object is dynamic or static. 


In regards to claim 11, Liu, as modified by Cameron, teaches the system of claim 10. 
Claim 11 recites a system having substantially the same features of claim 2 above, therefore claim 11 is rejected for the same reasons as claim 2. 

In regards to claim 12, Liu, as modified by Cameron, teaches the system of claim 11.
Claim 12 recites a system having substantially the same features of claim 3 above, therefore claim 12 is rejected for the same reasons as claim 3. 

In regards to claim 13, Liu, as modified by Cameron, teaches the system of claim 12.
Claim 13 recites a system having substantially the same features of claim 4 above, therefore claim 13 is rejected for the same reasons as claim 4.

In regards to claim 14, Liu, as modified by Cameron, teaches the system of claim 12.
Claim 14 recites a system having substantially the same features of claim 5 above, therefore claim 14 is rejected for the same reasons as claim 5.

In regards to claim 15, Liu, as modified by Cameron, teaches the system of claim 14.
Claim 15 recites a system having substantially the same features of claim 6 above, therefore claim 15 is rejected for the same reasons as claim 6.

In regards to claim 19, Liu teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: ([0096] memory 918 and 942 are non-transitory computer readable mediums storing instructions.)
receiving LiDAR data from each of a plurality of LiDAR sensors, wherein the LiDAR data is associated with a surrounding environment of an ego vehicle; ([0035] although shown as using RADAR, embodiments can be done either in the context of or in combination with LiDAR data instead. [0084] lidar sensors can include individual lidar sensor located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] in step 202, radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle.)
processing a region of interest grid to compute a static occupancy map of the surrounding environment of the ego vehicle; ([0036] in step 204, it is determined if an object is sensed within a first region of the environment, where the environment is a radar spatial grid and the object may be a static object. In step 206, one or more cells of the radar spatial grid are designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.)
processing a dynamic occupancy map, ([0036] in step 204, dynamic objects may also be sensed within a first region of the environment, and one or more cells of the radar spatial grid may be designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.) and 
controlling the ego vehicle to be operated based on the dynamic occupancy map. ([0040] in step 214, spatial grid is used by vehicle computing device to control the vehicle accounting in particular for dynamic changes in the grid caused by moving the own vehicle and other moving vehicles.)
	Liu does not teach: 

However, Cameron teaches performing phase congruency analysis to identify the class of an object from point cloud data of lidar sensors, for example identifying an object as an automobile, and then performing more specific identification to determine the type of automobile (Fig 10A, 10B, [0084], [0085], [0096], [0099]). This allows for identifying different objects and, while not explicitly mentioned, a type of object includes whether the object is able to move, and therefore may be dynamic, by virtue of what the object is, for example an object such as a vehicle is dynamic, whereas an object such as a traffic sign is static. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping instructions of Liu, by incorporating the teachings of Cameron, such that when analyzing the objects, phase congruency is also performed to identify the objects and further distinguish whether the object is dynamic or static. 
The motivation to identify objects using phase congruency is the same as for claims 1 and 10 above, as acknowledged by Cameron, this allows for consistently and accurately identifying objects detected using 3D point cloud data, even when key data points are missing ([0005]).

In regards to claim 20, Liu, as modified by Cameron, teaches the non-transitory computer readable storage medium of claim 19.
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping instructions of Liu, as already modified by Cameron and Rochan Meganathan, such that when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell. 
The motivation to do so is the same as was laid out in reference to claim 1 above and taught explicitly by Cameron.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cameron, in further view of Rochan Meganathan et al. (US 20190236381).
In regards to claim 7, Liu, as modified by Cameron, teaches the computer-implemented method of claim 6.
Liu, as modified by Cameron, does not teach: further including analyzing a height difference between a highest and lowest point in each region of interest cell against a predetermined obstacle threshold to determine if the height difference is greater than the predetermined obstacle threshold, 
However, Rochan Meganathan teaches determining an obstacle is present in lidar data when the height difference exceeds a height threshold between two point cloud data points in 2D virtual grids ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping method of Liu, as already modified by Cameron, by incorporating the teachings of Rochan Meganathan, such that when determining the presence of an obstacle present in lidar data, the difference in height between two point cloud data points is compared with a height threshold, which includes the situation of analyzing the height difference between a highest and lowest point in a cell of the spatial grid of Liu, and this is checked for each cell. 
The motivation to assess the presence of an object by comparing a height difference is that, as acknowledged by Rochan Meganathan, allows for more easily identifying the presence of obstacles ([0030]). 

In regards to claim 8, Liu, as modified by Cameron and Rochan Meganathan, teaches the computer-implemented method of claim 7, wherein processing the dynamic occupancy map includes updating motion cells based on updating obstacle probabilities of region of interest cells, wherein each motion cell includes a grid of occupancy cells. ([0046] when dynamic objects are detected, a bounding box representing the size, shape, and pose of the object is determined around the dynamic object, cells associated with the bounding box are indicated as containing a dynamic object and may be labeled with a velocity and direction of the dynamic object. [0037] occupancy is based in part upon occupancy 

In regards to claim 9, Liu, as modified by Cameron and Rochan Meganathan, teaches the computer-implemented method of claim 8.
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability. 
Cameron teaches assessing congruency through a numerical response to a wavelet filter indicating the presence of a notable characteristic of a sensed object represented by data, and considered to be present when above a predetermined phase congruency threshold ([0093]). These responses are then compared to determine a list of features of the object and identify the object ([0096]). This response is a score. While Cameron explains determining phase congruency of physically observable features, notably the geometry of an object, one of ordinary skill would have recognized that determining motion of these features is equally plausible by assessing the differences in successive frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping method of Liu, as already modified by Cameron and Rochan Meganathan, such that when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell. 


In regards to claim 16, Liu, as modified by Cameron, teaches the system of claim 15.
Claim 16 recites a system having substantially the same features of claim 7 above, therefore claim 16 is rejected for the same reasons as claim 7 as it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Liu, as already modified by Cameron, by incorporating the teachings of Rochan Meganathan to arrive at the limitations of the instant application for the same motivations. 

In regards to claim 17, Liu, as modified by Cameron and Rochan Meganathan, teaches the system of claim 16.
Claim 17 recites a system having substantially the same features of claim 8 above, therefore claim 17 is rejected for the same reasons as claim 8.

In regards to claim 18, Liu, as modified by Cameron and Rochan Meganathan, teaches the system of claim 17.
Claim 18 recites a system having substantially the same features of claim 9 above, therefore claim 18 is rejected for the same reasons as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silva et al. (US 20190384302) teaches determining a grid of an environment around a vehicle using LiDAR data and controlling the vehicle based on occluded regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661